Case 1:21-cv-02001-VEC Document 1-1 Filed 03/08/21 Page 1 of 18




                        EXHIBIT A
FILED: NEW YORK COUNTY CLERK 01/04/2021 04:33 PM                                                 INDEX NO. 150055/2021
NYSCEF DOC. NO. 1Case 1:21-cv-02001-VEC Document 1-1 Filed 03/08/21 Page 2 of 18
                                                                     RECEIVED  NYSCEF: 01/04/2021



         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
         --------------------------------------------------------------------X
         INDIGO BRUNTON,                                                           Index No.:

                                            Plaintiff,                             SUMMONS

                 -against-

         EDUN-AMERICAS, INC., LVMH MOET
         HENNESSY LOUIS VUITTON, INC., and JULIEN
         LABAT,

                                             Defendants.
         --------------------------------------------------------------------X

         TO THE ABOVE-NAMED DEFENDANTS

                 YOU ARE HEREBY SUMMONED and required to serve upon Plaintiff’s attorney, an

         answer to the complaint in this action within twenty (20) days after the service of this summons,

         exclusive of the day of service (or within thirty [30] days after the service is complete if this

         summons is not personally delivered to you within the State of New York); and, in case of your

         failure to appear or answer, judgment will be taken against you by default for the relief demanded

         in the complaint.

         Dated: New York, New York
               January 4, 2021

                                                                       GODDARD LAW PLLC
                                                                       Attorneys for Plaintiff

                                                              By:      /s/ Megan S. Goddard
                                                                       Megan S. Goddard, Esq.
                                                                       39 Broadway, Suite 1540
                                                                       New York, New York 10006
                                                                       Megan@goddardlawnyc.com
         To:     EDUN-AMERICAS, INC.
                 86 Franklin Street, 5th Floor
                 New York, New York 10013




                                                                 1


                                                              1 of 2
FILED: NEW YORK COUNTY CLERK 01/04/2021 04:33 PM                            INDEX NO. 150055/2021
NYSCEF DOC. NO. 1Case 1:21-cv-02001-VEC Document 1-1 Filed 03/08/21 Page 3 of 18
                                                                     RECEIVED  NYSCEF: 01/04/2021



               LVMH MOET HENNESSY LOUIS VUITTON, INC.
               80 State Street
               Albany, New York 12207

               JULIEN LABAT
               80 State Street
               Albany, New York 12207




                                                2


                                             2 of 2
FILED: NEW YORK COUNTY CLERK 01/04/2021 04:33 PM                                              INDEX NO. 150055/2021
NYSCEF DOC. NO. 2Case 1:21-cv-02001-VEC Document 1-1 Filed 03/08/21 Page 4 of 18
                                                                     RECEIVED  NYSCEF: 01/04/2021




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
         --------------------------------------------------------------------X
         INDIGO BRUNTON,                                                         Index No.:

                                            Plaintiff,                           COMPLAINT

                 -against-                                                       Jury Trial Demanded

         EDUN-AMERICAS, INC., LVMH MOET
         HENNESSY LOUIS VUITTON, INC., and JULIEN
         LABAT,

                                             Defendants.
         --------------------------------------------------------------------X

                 PLAINTIFF INDIGO BRUNTON (hereinafter referred to as “Plaintiff”) by her

         attorney Goddard Law PLLC, whose offices are located at 39 Broadway, Suite 1540, New

         York, New York 10006, alleges upon knowledge with respect to herself, and upon

         information and belief as to all other matters, as follows:

                                           PRELIMINARY STATEMENT

                 1.       This is an action brought on behalf of Plaintiff against Defendants Edun-

         Americas, Inc. (hereinafter referred to as “Defendant Edun”) and LVMH Moet Hennessy

         Louis Vuitton, Inc. (hereinafter referred to as “Defendant LVMH”), (collectively known as

         “Defendants”) for race discrimination, a racially hostile work environment, and retaliation

         in violation of 42 U.S.C. § 1981, the New York State Human Rights Law and the New York

         City Human Rights Law, together with any other causes of action which can be reasonably

         inferred from the facts as set forth below.

                 2.       Plaintiff seeks declaratory relief, monetary damages, and punitive damages.

                 3.       Plaintiff demands a jury trial.




                                                                 1
                                                             1 of 15
FILED: NEW YORK COUNTY CLERK 01/04/2021 04:33 PM                                                INDEX NO. 150055/2021
NYSCEF DOC. NO. 2Case 1:21-cv-02001-VEC Document 1-1 Filed 03/08/21 Page 5 of 18
                                                                     RECEIVED  NYSCEF: 01/04/2021




                                                 THE PARTIES

                4.        Plaintiff is a Black female citizen of the United States who resided in New

         York, New York at all relevant times. Plaintiff was subject to race discrimination that

         resulted, ultimately, in her constructive termination from Defendants.

                5.        Upon information and belief, at all times herein, Defendant Edun was and is

         a business in New York. Upon information and belief, Defendant Edun’s headquarters are

         located at 86 Franklin Street, 5th Floor, New York, New York 10013.

                6.        Upon information and belief, at all times herein, Defendant LVMH was and

         is a foreign business corporation registered in New York and permitted to do business in

         New York. Upon information and belief, Defendant LVMH’s headquarters are located at

         80 State Street, Albany, New York 12207- 2543.

                7.        Upon information and belief, at all times relevant herein, Defendant Julien Labat

         (Defendant Labat) was and is the CEO of Defendant Edun and was Plaintiff’s most Senior

         Supervisor at all relevant times. At all relevant times, upon information and belief, Defendant

         Labat worked in Defendant LVMH's headquarters at 80 State Street, Albany, New York

         12207- 2543.

                8.        Plaintiff is and was, at all times relevant herein, Defendants’ “employee”

         within the meaning of all relevant Federal, State and local laws, including, but not limited

         to, Title VII.

                9.        Defendants were, at all times relevant herein, Plaintiff’s “employer” within the

         meaning of all relevant Federal, State and local laws, including, but not limited to, Title VII.

                                         JURISDICTION AND VENUE

                10.       This Complaint is brought pursuant to 42 U.S.C.A. § 1981 as well as the New




                                                           2
                                                       2 of 15
FILED: NEW YORK COUNTY CLERK 01/04/2021 04:33 PM                                                INDEX NO. 150055/2021
NYSCEF DOC. NO. 2Case 1:21-cv-02001-VEC Document 1-1 Filed 03/08/21 Page 6 of 18
                                                                     RECEIVED  NYSCEF: 01/04/2021




         York State Human Rights Law and New York City Human Rights Law, together with any other

         causes of action which can be reasonably inferred from the facts as set forth below.

                11.     This Court has personal jurisdiction over the Defendants pursuant to CPLR §§

         301 and 302.

                12.     Venue is proper pursuant to CPLR § 503 based on Defendants’ place of business

         in New York, New York, and the location where the acts of discrimination, hostile work

         environment, and retaliation complained of herein occurred.

                                         FACTUAL BACKGROUND

                Plaintiff is Subjected to a Racially Hostile Work Environment, Reports the
                                  Discrimination, and is Retaliated Against

                13.     On January 2, 2018, Plaintiff started working at Defendants’ retail store,

         where she met Angele Laroq (“Sales Advisor Laroq”), a white female. Sales Advisor Laroq

         introduced herself as Plaintiff’s manager.

                14.     Thereafter, Sales Advisor Laroq constantly made racially offensive and

         derogatory comments to Plaintiff, about Plaintiff, about customers, and about Black people

         in general. To Plaintiff’s shock and disgust, Sales Advisor Laroq repeatedly referenced the

         N word, referred to Black people as “Ghetto,” accused Black people of "trying to act Afro-

         centric,” criticized Black people stereotypically, and perpetuated Black stereotypes.

                15.     Plaintiff was shocked that her supervisor spoke to her in such a racially

         offensive way and was disgusted by the things she said about Customers. At first she was

         so shocked she did not say anything, but it happened so regularly that Plaintiff realized that

         she had no choice but to ask her boss to stop creating such a racially offensive and hostile

         environment.

                16.     Plaintiff advised Sales Advisor Laroq that she was uncomfortable with the




                                                         3
                                                      3 of 15
FILED: NEW YORK COUNTY CLERK 01/04/2021 04:33 PM                                              INDEX NO. 150055/2021
NYSCEF DOC. NO. 2Case 1:21-cv-02001-VEC Document 1-1 Filed 03/08/21 Page 7 of 18
                                                                     RECEIVED  NYSCEF: 01/04/2021




         racially hostile atmosphere and asked her to stop making racially charged comments.

                17.        Sales Advisor Laroq advised Plaintiff that because she was her boss, Plaintiff

         could not tell her what to do, and she continued to harass Plaintiff by subjecting her to a

         racially hostile work environment.

                Plaintiff Reports Sales Advisor Laroq's Racist and Discriminatory Behavior
                                             to Manager Realas

                18.        Disgusted and distressed by the ongoing hostile environment, Plaintiff

         reported the race discrimination to Defendants’ Manager Sabrina Realas (“Manager

         Realas”) when she came to the store on February 9, 2018.

                19.        Plaintiff relayed the events that had occurred, including Sales Advisor

         Laroq's racist behavior and the way that it made Plaintiff feel.

                20.        Plaintiff also advised Manager Realas that she feared retaliation because

         when she specifically told Sales Advisor Laroq that her comments made her

         uncomfortable, she responded by saying, “Well, I'm your boss you can't tell me what to

         do.”

                21.        Much to Plaintiff’s surprise, Manager Realas informed her that Sales

         Advisor Laroq was absolutely NOT her boss, and that they were at the same level. Plaintiff

         was upset that Sales Advisor Laroq had lied to her and misrepresented to her that she was

         her boss, but she was also relieved to hear that Sales Advisor Laroq did not have any power

         over her job.

                22.        Later that evening, Plaintiff texted Manager Realas, “By the way, thank you

         again for coming by and spending time with me today! I feel a lot better about where things

         are and very relieved that I can speak transparently about everything with you. I really

         appreciate it!”



                                                           4
                                                       4 of 15
FILED: NEW YORK COUNTY CLERK 01/04/2021 04:33 PM                                              INDEX NO. 150055/2021
NYSCEF DOC. NO. 2Case 1:21-cv-02001-VEC Document 1-1 Filed 03/08/21 Page 8 of 18
                                                                     RECEIVED  NYSCEF: 01/04/2021




                23.     Manager Realas replied, "Thank you for confiding in me! You should not

         ever feel like you can't speak up because your professionalism is on the line. You are

         completely right for the way you feel, and carry yourself so well. I don't want to lose you

         so anything I can do to be present, I will do. Just say the word. Have a great weekend you

         are so wonderful."

                24.     Thereafter, Defendants failed to implement an investigation concerning the

         race discrimination that Plaintiff had reported. Upon information and belief, Defendants

         did nothing in response to Plaintiff’s reports of Race discrimination.

                25.     Thereafter, the race based hostile work environment perpetuated by Sales

         Advisor Laroq continued unabated. To Plaintiff’s great dismay, Sales Advisor Laroq

         continued regularly speaking in a racially offensive way about Black customers.

                               Plaintiff Receives Glowing Performance Review

                26.     On or about February 20, 2018, Plaintiff was scheduled for a performance review

         with Manager Realas and CEO Julian Labat, hereinafter CEO Labat.

                27.     Manager Realas and CEO Labat advised Plaintiff that she had brought the store

         to a “new level” and that there was a noticeable increase in sales and the cleanliness and

         aesthetic appeal of Defendant Edun that was commendable.

                28.       Plaintiff, surprised at having not received any follow up to her complaints of

         discrimination, again reported the race discrimination she was still being subjected to by Sales

         Advisor Laroq.

                29.       CEO Labat appeared to be surprised and annoyed that Plaintiff was reporting

         discrimination. Shockingly, Manager Realas and CEO Labat directed Plaintiff to communicate

         with Sales Advisor Laroq via email as she was “very reactive” to any conversations that




                                                         5
                                                      5 of 15
FILED: NEW YORK COUNTY CLERK 01/04/2021 04:33 PM                                                 INDEX NO. 150055/2021
NYSCEF DOC. NO. 2Case 1:21-cv-02001-VEC Document 1-1 Filed 03/08/21 Page 9 of 18
                                                                     RECEIVED  NYSCEF: 01/04/2021




         occurred and they wanted her to have a chance to “decompress.” Plaintiff was shocked and

         offended that Defendant CEO Labat and Manager Realas seemed more concerned with

         protecting and managing Sales Advisor Laroq’s feelings concerning the race based hostile work

         environment that she had created than by addressing Plaintiff’s feelings about the race based

         hostile work environment she was enduring.

                      Defendants Threaten Plaintiff Job When She Complains of Discrimination

                30.       Manager Realas and CEO Labat advised Plaintiff that avoiding conversations

         with Sales Advisor Laroq would “allow their professional relationship to become amicable.”

         When Plaintiff questioned how exactly she could do that, she was repeatedly told to “make

         things work” with Sales Advisor Laroq. It soon became apparent that CEO Labat and Manager

         Realas had run out of patience with Plaintiff’s complaints and that they did not intend to take

         any action at all; in fact, CEO Labat flat out stated to Plaintiff that quickly if she did not “make

         things work” than they would have to “discuss” her leaving Defendants.

                31.       Plaintiff was so upset and shocked by their lack of regard for the discriminatory

         environment and their retaliatory reaction to her complaints that she began to cry.

                                 Sales Advisor Laroq Lashes Out at Plaintiff

                32.      On or about February 24, 2018, Plaintiff was again scheduled to work at the

         same time as Sales Advisor Laroq. To her shock, Sales Advisor Laroq refused to speak to her

         during the 8-hour shift but at the end of the shift ordered her to do certain shared tasks on

         her own. When Plaintiff reminded Sales Advisor Laroq that she was not her boss, Sales

         Advisor Laroq ordered Plaintiff to leave the store. When Plaintiff told her that she had no

         right to tell her to leave the store, since she was not her boss, Sales Advisro Laroq became

         livid and irately defensive.




                                                           6
                                                       6 of 15
FILED: NEW YORK COUNTY CLERK 01/04/2021 04:33 PM                                            INDEX NO. 150055/2021
NYSCEF DOC. NO. 2Case 1:21-cv-02001-VEC Document 1-1 Filed 03/08/21 Page 10 of 18
                                                                     RECEIVED  NYSCEF: 01/04/2021




                33.    Upon information and belief, Sales Advisor Laroq was retaliating against

         Plaintiff because Defendants had informed her of Plaintiff’s complaints of race

         discrimination.

                34.    Plaintiff was advised by other employees that Sales Advisor Laroq had

         complained bitterly to other employees that Plaintiff had “real issues regarding race.”

         Plaintiff was further advised that Sales Advisor Laroq had begun a campaign to discredit

         Plaintiff and that she had investigated her online presence to find “evidence” of Plaintiff’s

         “issues with race.” Plaintiff was further advised that Sales Advisor Laroq had told the store

         employees that Plaintiff’s days “were numbered” at Defendants.

                35.    Plaintiff again reported the retaliation and discrimination to Manager Realas

         and asked for assistance in dealing with the uncomfortable and hostile work environment.

         She specifically wrote: “It was said that Angele mentioned I have "real issues” regarding

         race, when referencing the personal beliefs            that   I   share    on    my    social

         platforms. The nuances around what I take up question or "issue" with regarding racial

         concerns, or any other social / political matter, are my own and I stand by them. With that

         said, I do not appreciate the micro-aggressions, offensively problematic and blatantly

         racist commentary I've been forced to endure while working with Angele. Such examples

         include her unsolicited explanation as to why she's not racist, specifically citing on my 2nd

         day (January 3rd) that she "didn't say the N word" while singing along to rap music at a

         Black friend's predominantly Black family party. She avidly ridiculed Alecia and Jessica

         for sharing cultural experiences (of which I wasn't present for), mentioning that "it's funny"

         because Angele is "the only one who has actually been to Africa". More examples include

         her usage of the word "ghetto", which I expressed made me feel uncomfortable and why.




                                                        7
                                                     7 of 15
FILED: NEW YORK COUNTY CLERK 01/04/2021 04:33 PM                                                 INDEX NO. 150055/2021
NYSCEF DOC. NO. 2Case 1:21-cv-02001-VEC Document 1-1 Filed 03/08/21 Page 11 of 18
                                                                     RECEIVED  NYSCEF: 01/04/2021




         She continued to use the word despite my request, and became vehemently defensive when

         I mentioned yet again how uncomfortable it made me feel.”

                 Defendant Edun Tells Plaintiff it will Initiate an Alleged "Investigation"

                 36.    In an email dated March 5, 2018, Manager Realas thanked Plaintiff for

         reporting the discrimination and stated, “We are reviewing it very closely and ask that [you]

         give us some time to address it accordingly.”

                 37.    Additionally, Manager Realas created a schedule in which Sales Advisor Laroq

         and Plaintiff would not work together until the issue was investigated and a resolution was

         attained.

                 38.    Plaintiff received an email on March 7, 2018 from Defendant CEO Labat,

         which stated, “We are conducting an investigation regarding the recent event at the store. As

         we don't have an internal HR department, the investigation is going to be managed by Rachel

         Cohen, HR Manager at Fendi Americas.”

                 39.    Plaintiff was hopeful that the matter would be addressed and resolved, but she

         was also concerned about CEO Labat, as she had heard from other employees that he regularly

         made racially hostile comments such as “Black models can't sell clothes,” that he had

         refused to respond to complaints that models were being sexually harassed by Defendants’

         financial controller and that he had made racist comments that caused other employees to

         quit.

                 40.    Still, Plaintiff was hopeful that Defendants would do the right thing.

                 Plaintiff Reports the Racism and Discrimination to Human Resources

                 41.    Plaintiff believed that an outside party, who was a trained Human Resources

         professional, and who had been asked to investigate the situation at Defendant Edun was a




                                                          8
                                                      8 of 15
FILED: NEW YORK COUNTY CLERK 01/04/2021 04:33 PM                                             INDEX NO. 150055/2021
NYSCEF DOC. NO. 2Case 1:21-cv-02001-VEC Document 1-1 Filed 03/08/21 Page 12 of 18
                                                                     RECEIVED  NYSCEF: 01/04/2021




         step in the right direction.

                  42.   Plaintiff dutifully met with Rachel Cohen, (hereinafter, "HR Manager

         Cohen") on March 8, 2018 at in her office on Madison Avenue.

                  43.   During the interview, HR Manager Cohen asked Plaintiff to tell her in her

         own words about the events at Defendant Edun. Plaintiff provided a factual synopsis of the

         events in hope that they could come to a resolution with Sales Advisor Laroq.

                  44.   During the interview, HR Manager Cohen's comments to Plaintiff were, “This

         is not OK,” and “This is weird,” in regard to Sales Advisor Laroq’s behavior. At the end of the

         interview, HR Manager Cohen announced, “We will conduct a formal investigation,” which

         surprised and concerned Plaintiff, because Defendant CEO Labat had told her that there

         was an investigation, not that HR manager Cohen had been brought into assess her claims

         and determine if there SHOULD be an investigation.

             Sales Advisor Laroq is Promoted over and Put in Charge of Plaintiff And
              Plaintiff is Told The Store’s Mission “Isn’t Just to Sell to Black People”

                  45.   After the meeting with HR Manager Cohen, Plaintiff and Sales Advisor

         Laroq continued working opposite days while the formal investigation was supposedly taking

         place.

                  46.   On March 14, 2018, CEO Labat emailed Plaintiff asking her to meet with

         himself and HR Manager Cohen before her scheduled shift on March 15, 2018.

                  47.   CEO Labat began by stating that they had worked with an Attorney from

         Defendant LVMH, and the investigation was “complete.” He then went on to say that they

         “found no incidents of racism or harassment” at Defendant Edun. HR Manager Cohen said

         nothing, and would not even look at Plaintiff.

                  48.   CEO Labat then “explained” in a demeaning and clearly annoyed tone that



                                                          9
                                                     9 of 15
FILED: NEW YORK COUNTY CLERK 01/04/2021 04:33 PM                                            INDEX NO. 150055/2021
NYSCEF DOC. NO. 2Case 1:21-cv-02001-VEC Document 1-1 Filed 03/08/21 Page 13 of 18
                                                                     RECEIVED  NYSCEF: 01/04/2021




         Plaintiff was “confused about things” and informed her that “the situation [between

         Plaintiff and Sales Advisor Laroq] was caused by a lack of clarity.” Plaintiff was

         dumbfounded.

                  49.   CEO Labat then scolded Plaintiff, telling her, “Obviously you don't

         understand how things work around here. Obviously, you don't understand the mission of

         the company. Our mission was never to sell to just Black people. I don't know where you

         lost that.” Plaintiff was shocked as she had no idea how her reporting discrimination,

         retaliation, and a race based hostile work environment had led CEO Labat to make these

         bizarre claims about her not understanding the mission of the company.

                  50.   CEO Labat then informed Plaintiff that to resolve the store issues,

         Defendants had “decided to promote [Sales Advisor Laroq] because of the great job she is

         doing.” He then specifically clarified, “[Sales Advisor Laroq] will be your most direct

         superior effective today, and you will be reporting directly to her.”

                  51.   Plaintiff was shocked that her reports of discrimination had essentially

         turned into a finding against her, as well as a demotion. She was further shocked that even

         though Defendants were well aware of the retaliation she had incurred at the hands of Sales

         Advisor Laroq for reporting her discriminatory behavior, Sales Advisor Laroq was now

         being put in a position of power over her.

                  52.   Plaintiff knew that Sales Advisor Laroq would continue to retaliate against

         her - and that Defendants had empowered her to do so.

                  53.   Upon information and belief, CEO Labat and HR Manager Cohen knew that

         Plaintiff would be forced to quit instead of agreeing to report to her harasser, Sales Advisor

         Laroq.




                                                         10
                                                      10 of 15
FILED: NEW YORK COUNTY CLERK 01/04/2021 04:33 PM                                            INDEX NO. 150055/2021
NYSCEF DOC. NO. 2Case 1:21-cv-02001-VEC Document 1-1 Filed 03/08/21 Page 14 of 18
                                                                     RECEIVED  NYSCEF: 01/04/2021




                54.     Plaintiff advised HR Manager Cohen and CEO Labat that she could no

         longer work there if Sales Advisor Laroq was her boss.

                55.     In response, CEO Labat threatened, “You better watch out. You better be

         careful.”

                56.     Following Plaintiff’s separation from Defendants, Plaintiff learned that,

         upon information and belief, no investigation into her report of discrimination had been

         conducted and no witnesses were interviewed.

                            AS AND FOR A FIRST CAUSE OF ACTION
          (Race Discrimination in Violation of 42 U.S.C. § 1981, the New York City State Human
                         Rights Law and the New York City Human Rights Law)

                57.     Plaintiff repeats and re-alleges each and every allegation contained in the

         proceeding paragraphs as if set forth herein.

                58.     Plaintiff is a Black female and therefore a member of a protected class.

                59.     Plaintiff was qualified to work as an employee for Defendants and she

         satisfactorily performed the duties required by the position she held at Defendants.

                60.     Defendants intentionally subjected Plaintiff to a hostile work environment,

         disparate treatment, and an atmosphere of adverse employment actions and decisions that

         culminated in Plaintiff’s constructive discharge, because of her race and ethnicity in

         violation of Plaintiff’s statutory and constitutional rights.

                61.     The discriminatory actions perpetrated against Plaintiff were performed

         purposefully or with willful indifference by Defendants’ policymakers and were in

         accordance with Defendants’ custom and/or policy and/or practice of discrimination.

                62.     By reason of Defendants’ repeated violations of Plaintiff’s statutory and

         constitutional rights, Plaintiff has suffered a loss of monetary and other benefits associated




                                                         11
                                                     11 of 15
FILED: NEW YORK COUNTY CLERK 01/04/2021 04:33 PM                                             INDEX NO. 150055/2021
NYSCEF DOC. NO. 2Case 1:21-cv-02001-VEC Document 1-1 Filed 03/08/21 Page 15 of 18
                                                                     RECEIVED  NYSCEF: 01/04/2021




         with her employment.

                63.     As a result direct and proximate result of Defendants’ unlawful employment

         practices, Plaintiff has suffered physical manifestations of stress, extreme mental anguish,

         outrage, severe anxiety about her future and her ability to support herself and her family,

         harm to her employability and earning capacity, painful embarrassment among her family,

         friends, and co-workers, damages to her good reputation, disruption of her personal life,

         familial discord, and the loss of enjoyment of the ordinary pleasures of everyday life.

                64.     Plaintiff was discriminated against, subjected to disparate treatment on the

         basis of her race and ethnicity, and subjected to a hostile work environment on the basis of

         her race and ethnicity in violation of 42 U.S.C. § 1981, the New York State Human Rights

         Law and the New York City Human Rights Law.

                65.     As a result of Defendants’ violations of Plaintiff’s civil rights, Plaintiff has

         been damaged in the sum of no less than $1,000,000.00.

                            AS AND FOR A SECOND CAUSE OF ACTION
         (Retaliation in Violation of 42 U.S.C. § 1981, the New York State Human Rights Law, and
                                   the New York City Human Rights Law)

                66.     Plaintiff repeats and re-alleges each and every allegation contained in the

         proceeding paragraphs as if set forth herein.

                67.     As set forth in detail above, Defendants subjected Plaintiff to a hostile work

         environment, disparate treatment, and an atmosphere of adverse employment actions and

         decisions because of her race and ethnicity in violation of Plaintiff’s civil rights.

                68.     Plaintiff   repeatedly   complained     to   Defendants    and/or   Defendants

         policymakers about the severe and pervasive race and ethnicity discrimination and hostile

         work environment she was subjected to during her employment with Defendants.




                                                         12
                                                     12 of 15
FILED: NEW YORK COUNTY CLERK 01/04/2021 04:33 PM                                              INDEX NO. 150055/2021
NYSCEF DOC. NO. 2Case 1:21-cv-02001-VEC Document 1-1 Filed 03/08/21 Page 16 of 18
                                                                     RECEIVED  NYSCEF: 01/04/2021




                69.     Plaintiff notified Defendants of the severe race and ethnicity discrimination

         and hostile work environment she was subjected to and repeatedly protested to the

         harassment and discrimination.

                70.     Plaintiff’s complaints were repeatedly ignored and discouraged by

         Defendants in accordance with Defendants’ policy, practice, and/or custom of

         discrimination and retaliation.

                71.     Defendants, unlawfully and without cause, retaliated against Plaintiff as a

         direct result of Plaintiff complaining about the incidents of race and ethnicity

         discrimination and a hostile work environment.

                72.     Because she protested Defendants’ unlawful behavior, Plaintiff was

         subjected to retaliation throughout the course of her employment.

                73.     The retaliation substantially interfered with Plaintiff’s employment and

         created an intimidating, offensive, and hostile work environment.

                74.     Defendants knew or should have known about the retaliation and the effect

         it had on Plaintiff’s employment but failed to take any action to stop the retaliatory conduct.

                75.     As a direct and proximate result of said unlawful employment practices and

         disregard for Plaintiff’s rights and sensibilities, Plaintiff has lost and will continue to lose

         substantial income including, but not limited to wages, social security, and other benefits

         due to her.

                76.     Additionally, Plaintiff has suffered the indignity of discrimination and

         retaliation, the invasion of her rights to be free from discrimination, and great humiliation,

         which has manifested in serious emotional stress and physical illness.

                77.     As a further direct and proximate result of said unlawful employment




                                                         13
                                                     13 of 15
FILED: NEW YORK COUNTY CLERK 01/04/2021 04:33 PM                                          INDEX NO. 150055/2021
NYSCEF DOC. NO. 2Case 1:21-cv-02001-VEC Document 1-1 Filed 03/08/21 Page 17 of 18
                                                                     RECEIVED  NYSCEF: 01/04/2021




         practices, Plaintiff has suffered extreme mental anguish, outrage, severe anxiety about her

         future and her ability to support herself and her family, friends, and co-workers, damage to

         her good reputation, disruption of her personal life, and the loss of enjoyment of the

         ordinary pleasures of everyday life.

                78.     Based on the foregoing, Plaintiff was retaliated against by Defendants in

         violation of 42 U.S.C. § 1981, the New York State Human Rights Law and the New York

         City Human Rights Law.

                79.     As a result of Defendants retaliatory actions, Plaintiff has been damaged in

         the sum of no less than $1,000,000.

                                         PRAYER FOR RELIEF

                WHEREFORE, for the foregoing reasons, it is specifically requested that this Court

         grant Plaintiff judgment as follows:

                (i)     On the First Cause of Action, awarding Plaintiff compensatory and other

                damages including punitive damages in an amount to be determined at trial but in

                any case no less than $1,000,000;

                (ii)    On the Second Cause of Action, awarding Plaintiff compensatory and other

                damages including punitive damages in an amount to be determined at trial but in

                any case no less than $1,000,000;

                (iii)   Awarding Plaintiff, the costs and disbursements of this action, including

                reasonable attorneys’ fees, together with such other and further relief as this Court

                deems equitable, proper, and just.

         Dated: New York, New York
               January 4, 2021
                                                                Respectfully submitted,




                                                        14
                                                     14 of 15
FILED: NEW YORK COUNTY CLERK 01/04/2021 04:33 PM                                INDEX NO. 150055/2021
NYSCEF DOC. NO. 2Case 1:21-cv-02001-VEC Document 1-1 Filed 03/08/21 Page 18 of 18
                                                                     RECEIVED  NYSCEF: 01/04/2021




                                                       GODDARD LAW PLLC
                                                       Attorney for Plaintiff

                                                       By:/s/ Megan S. Goddard
                                                          Megan S. Goddard, Esq.
                                                         39 Broadway, Suite 1540
                                                         New York, NY 10006
                                                         Office: 646-504-8363
                                                         Megan@goddardlawnyc.com




                                               15
                                            15 of 15
